Citation Nr: 0829540	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-05 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
nasopharyngeal carcinoma with metastasis to cervical lymph 
nodes.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  

The Board notes that the issue regarding entitlement to 
service connection for nasopharyngeal carcinoma with 
metastasis to cervical lymph glands was previously denied in 
a final RO decision.  See 38 U.S.C.A. § 7105.  The veteran 
filed an application to reopen the claim in April 2006, but 
the RO found in the August 2006 rating decision currently on 
appeal that new and material evidence had not been received 
sufficient to reopen the claim.  The Board highlights that in 
the rating decision the RO separately denied a claim for 
service connection for a "sinus condition as a result of 
exposure to herbicides."  This separate claim is not 
currently on appeal.

The veteran testified before the undersigned Veterans Law 
Judge in June 2008.  A copy of the transcript of this hearing 
has been associated with the claims file.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  The evidence of record indicates that the veteran had a 
hearing loss disability of the right ear upon entry into 
service, which was acute in nature as an audiological 
examination showed his hearing in both ears was well within 
normal limits upon his separation from service examination 
and post-service medical records do not document bilateral 
hearing loss until many years post-service; there is no 
competent evidence that links a current diagnosis of hearing 
loss in either ear to service.  

3.  An RO decision in October 1997 denied service connection 
for nasopharyngeal carcinoma with metastasis to cervical 
lymph nodes, to include on the basis of presumed exposure to 
an herbicide agent; the veteran did not appeal that decision.

4.  Evidence received since the October 1997 rating decision 
denying service connection for nasopharyngeal carcinoma with 
metastasis to cervical lymph nodes is cumulative in nature; 
it does not relate to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated 
during active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2007).

2.  An RO decision in October 1997 that denied service 
connection for nasopharyngeal carcinoma with metastasis to 
cervical lymph nodes is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2007).

3.  New and material evidence has not been received to reopen 
a claim for service connection for nasopharyngeal carcinoma 
with metastasis to cervical lymph glands.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

During the pendency of the veteran's appeal, the Court also 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 9-10.

The Board finds that VA has met these duties with regard to 
the claims adjudicated in this decision.  There is no issue 
as to providing an appropriate application form or 
completeness of the application.  The veteran was issued a 
VCAA notification letter in April 2006.  The Board finds that 
this letter provided the notification required by the VCAA.  
Therefore, the Board will not discuss the adequacy of a March 
2007 VCAA notification letter, issued after the rating 
decision and statement of the case were issued.  

In the April 2006 letter, the appellant was informed about 
the information and evidence not of record that is necessary 
to substantiate his claims; the information and evidence that 
VA will seek to provide; and the information and evidence the 
claimant is expected to provide.  Further, the veteran was 
informed regarding how to establish disability ratings and 
effective dates, as outlined in Dingess.

Regarding the notification requirements under Kent for the 
claim for service connection for nasopharyngeal carcinoma 
with metastasis to cervical lymph glands, the Board notes 
that the letter informed him of the requirement that new and 
material evidence be received to reopen the claim.  The 
letter defined "new" and "material."  Further, the letter 
noted that the claim was previously denied because there was 
no medical evidence of a relationship between exposure to 
herbicides in service and the development of the 
nasopharyngeal carcinoma, and that the condition "did not 
happen nor was it aggravated or caused by service."  The RO, 
noted, therefore, the evidence must "related to this fact."  
The Board finds this letter substantially satisfies the 
notification requirements announced in Kent.  Although the 
language defining these terms "new" and "material" in the 
April 2006 letter is not identical to the language in the 
pertinent regulation, the Board finds that the definitions 
substantially tract the meaning of the terms as defined in 
38 C.F.R. § 3.156(a).  Further, the veteran was provided a 
copy of 38 C.F.R. § 3.156(a) (which defines "new" and 
"material") in the January 2007 statement of the case.  

Further, to any extent that April 2006 notification letter 
did not satisfy the notice requirements set out in Kent, 
however, the Board finds that any notice deficiency is 
harmless.  The veteran's and his representative's statements 
during the Board hearing indicated knowledge that the 
evidence must show record of incurrence in service or a 
relationship to the presumed exposure to an herbicide agent.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable AOJ decision on a claim for VA 
benefits. The April 2006 VCAA notification letter was 
furnished to the veteran prior to the August 2006 RO rating 
decision that is the subject of this appeal.  Therefore, this 
notification letter was timely.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes VA 
medical records, service personnel records, and service 
medical records.

There is evidence that the veteran has applied for or is 
receiving disability benefits from the Social Security 
Administration (SSA).  The veteran has been advised by the RO 
of the type of evidence needed to substantiate his claims, 
including being informed to tell VA or give recent Social 
Security determinations.  The veteran has not indicated that 
SSA records are relevant to the claims on appeal.  Further, 
regarding the application to reopen the claim for service 
connection for nasopharyngeal carcinoma with metastasis to 
cervical lymph glands, the most relevant evidence would be 
competent evidence of a connection between the cancer and 
presumed exposure to an herbicide agent.  There is no 
suggestion from the veteran or anything in the record that 
SSA records would contain a competent opinion relating to the 
contended causal relationship.  Given these considerations, 
any additional development would serve no useful purpose. See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).

The evidence of record shows that the veteran's 
nasopharyngeal carcinoma with metastasis to cervical lymph 
glands was not diagnosed until many years post-service and 
there is no competent evidence of a nexus between the 
veteran's cancer and service.  As explained in more detail 
below, while the veteran had active duty in Vietnam and is 
presumed to have been exposed to herbicides as a result, 
nasopharyngeal carcinoma is not one of the diseases that are 
presumed by law to be linked to exposure to herbicides.  
38 C.F.R. § 3.309(e) (2007).  As new and material evidence 
has not been received, there is no duty to provide an 
examination or medical opinion with respect to the veteran's 
application to reopen a claim for service connection for 
nasopharyngeal carcinoma with metastasis to cervical lymph 
glands.  38 C.F.R. § 3.159(c)(4)(C)(iii) (2007).  

Regarding the claim for service connection for bilateral 
hearing loss, the Board notes that under VA regulations, the 
Secretary must provide a VA medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, a separation audiological examination showed 
that the veteran's hearing in both eras was well within 
normal limits upon his discharge from service, there is no 
medical evidence of a hearing loss disability until many 
years post-service and there is no competent evidence that 
suggests a nexus between a current diagnosis of a hearing 
loss disability of either ear and any incident of service.  
Under these circumstances, there is no duty to provide a VA 
examination.  38 C.F.R. § 3.159(c); (4McLendon, supra.  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 


Law and Regulations:  Bilateral Hearing Loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Regulations provide that certain chronic diseases, including 
an organic disease of the nervous system, e.g., sensorineural 
hearing loss, will be considered to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  See 38 C.F.R. §§ 
3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that the hearing loss became manifest 
to a compensable (10 percent) degree within one year of 
separation from service.  See 38 C.F.R. § 3.307.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes, that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background:  Bilateral Hearing Loss

The veteran contends that he was exposed to excessive noise 
over a prolonged period of time during service.  During his 
June 2008 Board testimony, he indicated that he was a clerk 
in an ammunition dump in Vietnam.  The veteran affirmed that 
he was exposed to "loud noise, trucks, forklifts, different 
types of things loading and unloading."  He also indicated 
that he was exposed to the sounds of electric generators, 
while working on them, and from the sound of incoming 
rockets.  He further testified that he did not wear hearing 
protection.  He worked in construction after service.  When 
asked by the undersigned when he first noticed hearing loss, 
the veteran responded the early 1990s, but then clarified 
that he did notice hearing loss during service.  He also 
indicated that one doctor had informed him that he had a 
small hole in his right eardrum.  The Board notes that in his 
August 2006 notice of disagreement, the veteran indicated 
that his hearing loss may have been caused by radiation 
treatment for cancer.  

The veteran underwent an induction examination in June 1967 
that included audiometric readings.  The Board observes that 
service department audiometric readings prior to October 31, 
1967, must be converted from American Standards Association 
(ASA) units to International Standard Organization (ISO) 
units.  As this evaluation was conducted prior to October 
1967, the Board has converted the ASA units to ISO units as 
shown below.  

HERTZ
500
1000
2000
3000
4000
RIGHT
40
30
20
--
30
LEFT
30
25
20
--
25

The clinician adding notes to this record diagnosed hearing 
loss.  Readings were not taken at 3000 Hertz.

The veteran did not seek treatment for hearing loss during 
service.  Upon a May 1969 report of medical history, the 
veteran marked that he did not have a history of hearing 
loss.  Audiometric testing, recorded in a May 1969 report of 
medical examination, revealed the following readings:

HERTZ
500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

Readings were not taken at 3000 Hertz.

Post-service medical records document that the veteran has a 
bilateral hearing loss.  In a March 1999 VA respiratory 
examination, the examiner noted that after radiation 
treatment for cancer, the veteran had fluid on the right ear, 
undergoing surgery two months prior.  The examiner noted that 
the veteran had decreased hearing in the right ear.  In March 
2006 VA treatment record, the veteran was noted to have right 
otitis externa.  In an April 2006 VA treatment record, the 
veteran was noted to have external otitis.  

The veteran underwent a VA audiological consultation in May 
2006.  The audiological testing completed at this time 
revealed puretone thresholds, in decibels, as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
60
60
60
85
110
LEFT
25
25
40
--
65

No reading was taken at 3000 Hertz for the left ear.  The 
veteran had word recognition of 72 percent in the right ear 
and 88 percent in the left ear.  The clinician indicated that 
the veteran had bilateral hearing loss.

Analysis:  Bilateral Hearing Loss

The Board finds that entitlement to service connection for 
bilateral hearing loss is not warranted.  A pre-induction 
audiological examination showed that the veteran had a 
hearing loss disability of the right ear as defined by 
38 C.F.R. § 3.385.  However, it is apparent that such hearing 
loss was acute in nature as an audiological examination 
showed that his hearing in both ears was well within normal 
limits upon his separation from service audiological 
examination.  There is no indication in the service medical 
records of any evaluation or treatment for hearing loss 
during service and the veteran marked that he did not have a 
history of hearing loss upon the report of medical history he 
completed just prior to separation from service.  
The first post-service medical evidence of hearing loss is 
dated in March 1999 (right ear hearing loss), more than 29 
years after service.  Thus, the law and regulations 
pertaining to aggravation of a pre-existing disability are 
not for application (38 U.S.C.A. § 1153; 38 C.F.R. § 3.306) 
and as sensorineural hearing loss was not present within one 
year of service, such hearing loss may not be presumed to 
have been incurred in service.  38 C.F.R. §§ 3.307, 3.309.

The medical evidence dated in May 2006 indicates that the 
veteran has a current bilateral hearing loss within the 
meaning of the applicable VA regulation, 38 C.F.R. § 3.385.  
Regarding the veteran's contention that he has a bilateral 
hearing disability that originated during service or is 
attributable to acoustic trauma experienced during service, 
competent evidence of a chronic hearing loss disability is 
not apparent until decades post-service and there is no 
medical evidence or competent opinion linking a current 
hearing loss disability to any incident of service, to 
include acoustic trauma.  

As to whether the veteran's hearing loss disability is due to 
radiation treatment for cancer, since service connection is 
not in effect for the veteran's nasopharyngeal cancer with 
metastasis to the cervical lymph nodes, the Board finds that 
any such claim for secondary service connection must be 
denied as a matter of law.  See 38 C.F.R. § 3.310; Sabonis v. 
Brown, 6 Vet. App. 426, (1994).  

The veteran has provided contradicting testimony before the 
Board regarding whether he has had hearing loss since 
service.  To the extent that the veteran has contended 
continuity of symptomatology (see 38 C.F.R. § 3.303), his 
contention is outweighed by the absence of any 
contemporaneously recorded medical evidence indicative of 
hearing loss for more than 29 years.  The Board further notes 
that this evidence, dated in March 1999, documents evidence 
of right ear hearing loss after chemotherapy.  The first 
competent, contemporaneously recorded post-service medical 
evidence of bilateral hearing loss is dated more than 36 
years after the veteran's separation from service.

Some elaboration on the lay evidence is warranted.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

In the Board's judgment, the veteran is competent to provide 
testimony as to having some degree of hearing loss during 
service.  Id; see also, e.g., Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (a veteran is competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses).  However, 
he is not competent to provide an opinion as to what point in 
time he had a hearing loss disability as defined by 38 C.F.R. 
§ 3.385, which is diagnosed on the basis of audiological test 
findings, or an opinion regarding the cause of his hearing 
loss.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Simply 
stated, his opinion regarding the etiology of his hearing 
loss lacks probative value; it dies not constitute competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The undersigned has fully considered the veteran's 
contentions.  The Federal Circuit has held that lay evidence 
is one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements as in this case.  As noted above, in addition to 
the fact that the service medical records show that the 
veteran's hearing in both ears was well within normal limits 
upon his separation from service, the record is devoid of 
contemporaneously recorded medical evidence of any 
complaints, clinical findings or test results indicative of 
hearing loss until many years post-service.  The gap of time 
of between service and the first medical evidence of a 
diagnosis of a hearing loss is, in itself, significant and it 
weighs against the veteran's claim.  See Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint can be considered in service 
connection claims).  As to the veteran's contention that 
bilateral hearing loss developed post-service but as a result 
of his in-service duties, as noted above, the preponderance 
of the evidence is against such a finding.  See Boyer, 
Mercado-Martinez, Voerth, supra. 

Thus, after review of entire record, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not applicable and the 
veteran's claim for service connection for bilateral hearing 
loss must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Law and Regulations, Factual Background, and Analysis:  
Nasopharyngeal Carcinoma with Metastasis to Cervical Lymph 
Glands

The veteran contends that he has a cancer that is 
attributable to exposure to a herbicide agent, to include 
Agent Orange, during service in the Republic of Vietnam.  The 
claims file confirms that the veteran served in the Republic 
of Vietnam.  

The veteran's original claim for service connection for 
cancer was denied in an October 1997 rating decision.  The 
veteran filed a notice of disagreement to this decision, and 
was issued a November 1997 statement of the case.  The 
veteran did not perfect his appeal, however, and the October 
1997 rating decision became final.  See 38 U.S.C.A. § 7105.

The veteran filed to reopen these claims in April 2006.  
Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed on or after August 29, 
2001, such as these claims, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The Board will outline the underlying law and regulations 
pertinent to this claim for service connection. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Among the diseases 
listed are "[r]espiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea)."  Cancers of the nasal area 
or lymphatic system are not listed.

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the 
foregoing, the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  See Brock v. 
Brown, 10 Vet. App. 155 (1997).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims file since the last 
final decision in October 1997.  In the October 1997 rating 
decision, the RO denied the claim for service connection, 
finding that service medical records did not show treatment 
for nasopharyngeal carcinoma and further finding, in essence, 
no probative evidence of a link between the cancer diagnosis 
and presumed exposure to an herbicide agent.  The RO 
specifically cited a report from a Dr. SC (initials used to 
protect privacy) that revealed a diagnosis of nasopharyngeal 
carcinoma.  The Board highlights that the August 1997 record 
from Dr. SC noted that the veteran had nasopharyngeal 
carcinoma that was in stage IV, and noted metastasis to the 
cervical lymph glands.  In an October 1997 record from the 
same doctor, received prior to the issuance of the November 
1997 statement of the case (thus considered part of the 
evidence considered in the October 1997 rating decision -see 
38 C.F.R. § 3.156), the physician noted that the cancer did 
not appear to involve any aspect of the trachea or lungs, but 
added that the nasopharynx was part of the respiratory 
system.  

Since the October 1997 rating decision, additional evidence 
has been associated with the claims file.  This includes a 
March 1999 VA respiratory examination.  The examiner noted 
that the veteran smoked for a few years before stopping in 
1975.  Diagnosis was nasopharyngeal carcinoma with metastasis 
to the right cervical lymph nodes, status post surgery, 
status post chemotherapy, status post radiation therapy.  
Additional medical records in the claims file confirm a 
diagnosis of this particular type of cancer.  

In an August 2003 VA treatment note, a clinician noted that 
the veteran had been diagnosed as having cancer of the neck 
that spread to the sinuses.  An April 2006 VA treatment 
record includes discussion of the cancer and noted the 
veteran's current residual symptoms, including some trouble 
swallowing.

In his June 2008 testimony before the Board, the veteran 
indicated that he was first diagnosed as having cancer in 
1997.  He indicated, in essence, that he was unsure if the 
cancer "traveled" from the sinuses to the lymph nodes or 
from the lymph nodes to the sinuses.

Upon review of the evidence submitted since the October 1997 
rating decision, the Board finds that new and material 
evidence has not been submitted.  The additional evidence 
shows treatment for the veteran's residuals of the cancer.  
Some of this evidence notes that the cancer started in the 
lymphatic system.  The claims file does not contain any 
additional medical evidence regarding causation, to include 
any competent evidence of a link between the cancer and 
presumed exposure to an herbicide agent.

In this regard, the Board notes that at the time the October 
1997 rating decision became final, the record did not contain 
the letter from Dr. SC in which he indicated that the 
nasopharynx was part of the respiratory system.  The Board 
notes, however, that 38 C.F.R. § 3.309(e) (diseases 
associated with exposure to certain herbicide agents) 
specifically limits respiratory cancers to cancer of the 
lung, bronchus, larynx and trachea.  Nasal or pharyngeal 
cancer is not listed as a presumptive disease in this 
regulation.  

The Board further notes that the claims file now contains VA 
treatment records, which include a reference to the lymphatic 
system as the primary site of the veteran's cancer with 
metastasis to the sinuses.  However, it is apparent that this 
alternative primary site was based upon history obtained from 
the veteran as the treatment records clearly indicate that 
the veteran's cancer was nasopharyngeal in origin with 
metastasis to the lymph nodes.  In any event, even assuming 
that the cancer began in the lymph nodes, such cancer is also 
not listed in 38 C.F.R. § 3.309(e) as a disease associated 
with exposure to certain herbicide agents. 

Thus, the Board finds that the additional evidence only 
confirms the veteran's diagnosis of and treatment for 
nasopharyngeal cancer and does not relate to an unestablished 
fact necessary to substantiate the claim.  The additional 
evidence is cumulative and redundant of previously considered 
evidence.  There is no evidence submitted since the September 
1997 rating decision that raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the veteran's application to reopen his claim 
for service connection for nasopharyngeal carcinoma with 
metastasis to cervical lymph nodes must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

New and material evidence having not been received, the 
application to reopen the claim for service connection for 
nasopharyngeal carcinoma with metastasis to cervical lymph 
nodes is denied. 



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


